 1                                                                        FILED
 2
                                                                           OCT 2 6 2018
 3
                                                                    CLERK. IJ.S. OISTR•CT COURT
                                                                  SOUTHERN D1STR1CT O~ CALIFORNIA
 4
                                                                  BY   ----····-----·-".fPUTY
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11   EVA MADUENO,                                     Case No.: 3:16-cv-00537-BEN
                                          Movant,               3:13-cr-04513-BEN
12
13   v.                                               ORDER DENYING MOTION TO
                                                      VACATE, SET ASIDE, OR
14   UNITED STATES OF AMERICA,
                                                      CORRECT SENTENCE UNDER 28
15                                    Respondent.     u.s.c. § 2255
16
17            Movant, Eva Madueno, proceeding pro se, filed a Motion to Vacate, Set Aside, or
18   Correct her Sentence pursuant to 28 U.S.C. § 2255. Respondent, the United States ("the
19   government"), filed a response, opposing the motion. For the reasons set forth below, the
20   Court DENIES Movant's Motion.
21                                         BACKGROUND
22            On December 19, 2013, the government filed a one-count indictment charging
23   Movant with violation of21 U.S.C. §§ 84l(a)(l), 84l(b)(l)(A)(vii) and 846, Conspiracy
24   to Possess with Intent to Distribute Controlled Substances, and 21 U.S.C. § 853, Criminal
25   Forfeiture. 1 (Doc. No. 1.) Movant entered into a plea agreement with the government, in
26
27
28   1   All docket citations refer to the criminal case docket, No. 13-cr-04513-BEN-1.

                                                                                    3:16-cv-00537-BEN
                                                                                    3: 13-cr-04513-BEN
 1 which she "waive[d], to the full extent of the law, any right to appeal or to collaterally
 2   attack the conviction and sentence, including any restitution order." (Doc. No. 49 at 8-9.)
 3   Movant thereafter pleaded guilty and came before this Court for sentencing. (Doc. Nos. 50,
 4   56.)
 5          The parties agreed to jointly recommend Movant's sentencing be based on the
 6   following   U.S.    Sentencing Guidelines Base Offense            Level,   Specific   Offense
 7   Characteristics, Adjustments, and Departures:
 8          1.    Base Offense Level [USSG § 2Dl.l(c)(l 1)]             26
            2.    Drugs into Jail [USSG § 2Dl.l(b)(4)]                  +2
 9
            3.    Acceptance of Responsibility [USSG § 3El. l]          -3
10
11   (Doc. No. 58 at 16.) At sentencing, the government complied with the plea agreement by
12   recommending the above Guideline calculations. (Doc. No. 64.) The government further
13   determined that these calculations produced an Adjusted Offense Level of 25, which in
14   combination with Movant's Criminal History Category of VI, produced a Guideline Range
15   of 110 to 13 7 months' custody. (Id.)       The government additionally recommended a
16   downward variance that was equivalent to a 2-level reduction in the Base Offense Level in
17   exchange for Movant's agreement not to seek a further reduced sentence in the event the
18   Federal Sentencing Guidelines were amended on November 1, 2014, to revise the Drug
19   Quantity Table in USSG § 2Dl.l(c). (Id.) This reduced the Guideline range to 92 to 115
20   months' custody. (Id.) The government then recommended Movant receive a sentence of
21   92 months' custody. (Id.)
22          On February 29, 2016, Movant filed the instant motion. (Doc. No. 73.) While it is
23   not entirely clear from her motion, Movant appears to allege (1) that she was sentenced as
24   a "career offender" in violation of her due process rights under the Fifth Amendment to the
25   United States' Constitution, and (2) that she received ineffective assistance of counsel
26   because her defense attorney "failed to file an appeal on her behalf." (Id. at 6.) In essence,
27   Movant contends she is entitled to a reduced sentence pursuant to the Supreme Court's
28
                                                   2
                                                                                   3:16-cv-00537-BEN
                                                                                   3: 13-cr-04513-BEN
 1 decisions in Johnson v. United States, 135 S. Ct. 2551 (2015) and Welch v. United States,
 2       163 S. Ct. 1257 (2016).
 3                                       LEGAL STANDARD 2
 4             Under § 2255, a movant is entitled to relief if the sentence: (1) was imposed in
 5   violation of the Constitution or the laws of the United States; (2) was given by a court
 6   without jurisdiction to do so; (3) was in excess of the maximum sentence authorized by
 7   law; or (4) is otherwise subject to collateral attack. 28 U.S.C. § 2255; United States v.
 8 Speelman, 431F.3d1226, 1230 n.2 (9th Cir. 2005). Ifit is clear the movant has failed to
 9   state a claim, or has "no more than conclusory allegations, unsupported by facts and refuted
10   by the record," a district court may deny a § 2255 motion without an evidentiary hearing.
11   United States v. Quan, 789 F.2d 711, 715 (9th Cir. 1986).
12                                           DISCUSSION
13            Movant's motion fails on several grounds. First, she validly waived her right to
14   collaterally attack her sentence. The record discloses no issues as to the voluntariness of
15   Movant's plea. Second, the Movant's motion is untimely as it was filed fifteen months
16   after her conviction became final. The Antiterrorism and Effective Death Penalty Act of
17   1996 ("AEDPA") instituted a one-year limitation for both state and federal prisoners to
18   collaterally attack their sentences. Moreover, Movant failed to justify the untimeliness of
19   her motion.
20            Third, contrary to her contentions, Movant's sentence was not unconstitutionally        "
21   enhanced under Johnson or Welch. In Johnson, the Supreme Court considered language
22   in the Armed Career Criminal Act ("ACCA"). The ACCA imposes a mandatory minimum
23   sentence of 15 years for a defendant who violates 18 U.S.C. § 922(g) and "has three
24   previous convictions by any court ... for a violent felony or serious drug offense, or both."
25   18 U.S.C. § 924(e)(1 ). The Supreme Court examined the definition of "violent felony"
26
27
28   2
         The Court determines there is no need for an evidentiary hearing.
                                                    3
                                                                                  3:16-cv-00537-BEN
                                                                                  3:13-cr-04513-BEN
 1 and held that a portion of that definition known as the "residual clause" is void for
 2   vagueness. Imposing an increased sentence under the residual clause definition of"violent
 3   felony" violates the Constitution's guarantee of due process. 135 S. Ct. at 2563. The
 4   Supreme Court expressly confined its holding to this particular portion of the statute and
 5 confirmed that its holding does not apply to the "serious drug offense" clause or the
 6 remainder of the "violent felony" definition. (Id.)
 7         In Welch, the Supreme Court considered whether Johnson was a substantive decision
 8 that is retroactive in cases on collateral review, 194 S. Ct. at 1261, and concluded that it
 9 was. (Id. at 1265.)
10         However, neither Johnson nor Welch are applicable because Movant was not
11   sentenced under the residual clause of the violent felony definition of the ACCA. See
12   United States v. Ruiz-Diaz, 668 F. App'x 289, 290 (9th Cir. 2016) ("Because the
13   [sentencing] enhancement was not predicated on a residual clause like the one struck down
14   in Johnson, there is no arguable issue as to whether [defendant's] sentence is illegal.").
15   Rather, she was sentenced pursuant to 18 U.S.C. §§ 841and846 and USSG 2Dl.1, which
16 were not implicated by Johnson. See United States v. Padilla, No. 2:10-CR-00454-CAS,
17 2017 WL 962756, at *3 (C.D. Cal. Mar. 13, 2017) (finding Johnson inapplicable to
18   petitioner's § 2255 petition because petitioner's "sentence was not based upon any
19   guidelines that might have been implicated by Johnson.").
20         Movant's motion may be construed as challenging the U.S. Sentencing Guidelines
21   as unconstitutionally vague based on the same reasoning as Johnson. 3 (See generally           ,
22   Docket 73) (asserting her prior offenses fell within the "Residual Clause" discussed in
23   Johnson and thus the Court should now modify her sentence under the Guidelines without
24   considering those prior offenses.) However, the Supreme Court rejected such an argument
25
26
     3
27     Movant's motion is not entirely coherent, but this inference of an underlying challenge
     to the U.S. Sentencing Guidelines constitutes the Court's best effort to understand her
28   arguments.
                                                 4
                                                                                3:16-cv-00537-BEN
                                                                                3:13-cr-04513-BEN
 1 in Beckles v. United States, 137 S. Ct. 886 {2017), holding that the federal sentencing
 2   guidelines are not subject to vagueness challenges under the due process clause. (Id. at 890,
 3   892, 895.)
 4           Fourth, Movant contends her counsel "failed to file an appeal on her behalf." The
 5 allegation fails to identify what was requested of her attorney or whether she actually even
 6   discussed the issue with him. More importantly, it would not be ineffective assistance for
 7   her attorney to not appeal, where the defendant has validly waived her right to appeal.
 8 Here, Movant waived her right to appeal as part of her plea bargain. And after the Court
 9   pronounced sentence, Movant again waived her appeal rights in open court. (Doc. No. 72
10   at 16-17.)
11          Therefore, there are no arguable grounds as to whether Movant's sentence is illegal,
12   the Court enforces the collateral attack waiver. Ruiz-Diaz, 668 F. App'x at 290 (citing
13   United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009)). Alternatively, Movant's
14 motion is denied on the merits.
15                                        CONCLUSION
16         The Motion to Vacate, Set Aside or Correct Sentence is DENIED.
17         A court may issue a certificate of appealability where the movant has made a
18   "substantial showing of the denial of a constitutional right," and reasonable jurists could
19   debate whether the motion should have been resolved differently, or that the issues
20   presented deserve encouragement to proceed further. See Miller-El v. Cockrell, 537 U.S.
21   322, 335 (2003). This Court finds that Movant has not made the necessary showing. A
22   certificate of appealability is therefore DENIED.
23
24
25
                                                                                   ITEZ
26
                                                           nited States District Court Judge
27
28
                                                  5
                                                                                  3:16-cv-00537-BEN
                                                                                  3:13-cr-04513-BEN
